PER CURIAM:
After the appellants, students at Blue-field State College, violently protested the policies of the college’s administrative officers, they were suspended. The district judge refused to order their reinstatement setting forth his reasons in an opinion which we find to be supported by the record and to apply correct principles of law. Barker v. Hardway, 283 F.Supp. 228 (S.D.W.Va.1968).
 We believe the district judge correctly concluded that the administrative appeals which the college afforded the students satisfied the requirements of due process of law. In any event, the district judge granted them a plenary, de novo hearing with counsel. It was upon evidence received at this hearing that he based his own findings concerning the conduct that lead to their suspension. The proceedings in the district court render moot the students’ contention that they were denied due process at the college level.
Affirmed.